                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NATHAN HOYE,                                    )
                                                 )       Civil Action No. 2: 19-cv-1306
                                                 )       Senior Judge Nora Barry Fischer
             Plaintiff,                          )
                                                 )
 v.                                              )
                                                 )
 JUDGE JEFFERY A. MANNING,                       )
                                                 )
             Defendant.
                                   MEMORANDUM ORDER

       The above captioned case was initiated by pro se Plaintiff Nathan Hoye on October 11,

2019, and was referred to Chief United States Magistrate Judge Cynthia Reed Eddy for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local

Rules of Court. (Docket No. 1). Plaintiff initially submitted a complaint without paying the

filing fee or filing a motion for leave to proceed in forma pauperis. (Id.).   He later submitted a

Motion for Leave to Proceed in forma pauperis on January 14, 2020. (Docket No. 3). On

January 21, 2020, the Magistrate Judge issued a Report recommending that the Motion for Leave

to Proceed in forma pauperis be denied as Plaintiff had not satisfied the imminent danger

exception to the three strikes rule of 28 U.S.C. §1915(g). (Docket No. 4). Plaintiff was served

with the Report and Recommendation at his listed address of record and advised that written

objections were due by February 10, 2020. To date, no objections have been filed nor has

Plaintiff sought an extension of time in which to do so.

       After de novo review of the pleadings and documents in this case, together with the

Report and Recommendation, the following order is entered:




                                                     1
       AND NOW, this 11th day of February, 2020:

       IT IS ORDERED that the Report and Recommendation (Docket No. 4) dated January 21,

2020, is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Docket No. 3) is DENIED and this case is DISMISSED, without prejudice, to Plaintiff

reopening the matter by paying the full statutory and administrative filing fees of $400.00;

       IT IS FURTHER ORDERED that a copy of this Order shall be sent to Plaintiff at his

listed address of record (SCI Camp Hill) and to the address listed on the DOC Inmate Locator

(SCI Somerset);

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED; and

       FINALLY, IT IS ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.

                                                     BY THE COURT:



                                                     /s/ Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge



cc:    NATHAN HOYE                                   NATHAN HOYE
       NX-8604                                       NX-8604
       SCI Camp Hill                                 SCI Somerset
       PO Box 200                                    1590 Walters Mill Road
       Camp Hill, PA 17104                           Somerset, PA 15510
       (via U.S. First Class Mail)                   (via U.S. First Class Mail)



                                                 2
